MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Apr 16 2019, 9:19 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                     Curtis T. Hill, Jr.
Appellate Public Defender                                 Attorney General
Crown Point, Indiana
                                                          Matthew B. MacKenzie
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kareem Jahbbar Williams,                                  April 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2158
        v.                                                Appeal from the Lake Superior
                                                          Court
State of Indiana,                                         The Honorable Samuel L. Cappas,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          45G04-1604-MR-6



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019                    Page 1 of 11
                                             Case Summary
[1]   Kareem Jahbbar Williams appeals his convictions for murder, level 6 felony

      altering the scene of a death, level 6 felony auto theft, level 6 felony mutilating a

      corpse, and level 6 felony fraud. He argues that the trial court abused its

      discretion in admitting his confession. Finding no abuse of discretion, we

      affirm.


                                  Facts and Procedural History
[2]   In the early morning hours of April 12, 2016, Williams was involved in a verbal

      and physical altercation with Diamond Lewis regarding the paternity of their

      infant child (“Child”) at Lewis’s Merrillville apartment. Child was also present

      somewhere in the apartment. As Williams and Lewis fought, Williams began

      choking Lewis. He “couldn’t stop” and ultimately strangled Lewis to death.

      Tr. Vol. 5 at 197.


[3]   Williams telephoned Tangiere Dauway and told her that Lewis was “gone.”

      Tr. Vol. 3 at 33. Williams drove Lewis’s car to Dauway’s home. When he

      arrived at Dauway’s, he told her, “I killed my baby’s mother.” Id. at 36.

      Dauway got in Lewis’s car. Child was in her car seat in the back. Williams

      drove them back to Lewis’s apartment.


[4]   Williams, Dauway, and Child went into Lewis’s apartment. Williams led

      Dauway to a bedroom where Dauway saw Lewis’s “lifeless body on the bed.”

      Id. at 43. Dauway believed that Lewis had been strangled. Id. at 75. Williams

      asked Dauway to perform CPR on Lewis, but Dauway refused because Lewis

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 2 of 11
      was already dead. Williams apologized to Lewis and kissed her on the

      forehead. Williams then got Child out of her car seat and asked her, “[D]o you

      want to see your mother for the last time?” Id. at 46. Williams held Child so

      that she could give Lewis a kiss.


[5]   Williams and Dauway returned to Lewis’s car and put Child in the back seat

      with some diapers and a suitcase that they had retrieved from Lewis’s

      apartment. Williams went back into Lewis’s apartment and returned to the car

      carrying Lewis’s body. He put her body in the back seat and covered it with a

      black jacket. Williams drove Dauway home and told her that he had “some

      things to handle.” Id. at 52. He left Child with Dauway and drove away in

      Lewis’s car.


[6]   While still driving Lewis’s car, Williams picked up Alexis Alexander. They

      drove around until they found an abandoned house in Gary. They put Lewis’s

      body in the basement and set her body on fire. Then, they returned to

      Dauway’s home and picked up Child to take her to Williams’s mother.1


[7]   On April 15, 2016, Lewis’s father reported to law enforcement that Lewis was

      missing. Detective Nathaniel Dillahunty of the Merrillville Police Department

      was assigned to investigate. On April 19, 2016, Detective Dillahunty

      interviewed Williams at the Merrillville police station. Detective Dillahunty

      advised Williams of his Miranda rights, and Williams signed a written waiver of



      1
          Williams’s mother brought Child to the police station on April 19, 2016.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 3 of 11
       those rights. Williams admitted no wrongdoing and was released. Detective

       Dillahunty also interviewed Alexander, who apparently admitted no

       wrongdoing and was released.


[8]    Police continued to investigate Lewis’s disappearance and discovered that

       Williams and Alexander had used Lewis’s VISA debit card, which was linked

       to the account in which she received government assistance from the Indiana

       Family and Social Services Administration. Police also learned that Williams

       and Alexander had sold Lewis’s vehicle to a local auto repair shop.


[9]    On April 21, 2016, Detective Dillahunty interviewed Alexander at the Gary

       Police Department. After Alexander had been advised of and waived her

       Miranda rights, she informed Detective Dillahunty of the location of Lewis’s

       body. Police went to the abandoned house and found Lewis’s burned body in

       the basement. The coroner determined that Lewis’s cause of death was

       asphyxiation due to strangulation and that the burns to her body were

       postmortem.


[10]   Police arrested Alexander and brought Williams to the Gary Police Department

       for questioning. Detective Dillahunty and Merrillville Police Detective Robert

       Wiley interviewed Williams. At approximately 12:21 a.m. on April 22,

       Williams was advised of and signed a written waiver of his Miranda rights. The

       interview concluded at approximately 3:08 a.m., and Williams was arrested.


[11]   At 3:20 a.m., Detective Wiley placed a handcuffed Williams in his police

       vehicle to transport him to the Lake County Jail. Tr. Vol. 5 at 188. Before

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 4 of 11
       Detective Wiley had driven to the first stoplight, about a block away from the

       police station, Williams asked, “Can I ask you a hypothetical question?” Id. at

       189. Williams also inquired as to whether Alexander had been arrested based

       on her statements to police and whether Detective Wiley was recording their

       conversation. After Detective Wiley told Williams that the vehicle did not have

       recording equipment, Williams asked, “[W]hat if somebody else was involved

       in this?” Id. at 191. Detective Wiley replied, “I can’t answer that. I don’t

       know their level of involvement. I don’t know, you know, you’ve got to tell me

       more for me to answer that question.” Id. Williams answered, “Well, what if I

       called someone to help me before I called [Alexander].” Id. Detective Wiley

       asked, “Help you what?” Id. Williams replied, “Come on, man.” Id. at 192.

       Detective Wiley responded, “Look, it’s you and me in here. We’re not

       recording anything. We’re two guys sitting in a truck. If we’re going to talk

       like men, we’ll talk like men, but I’m not going to play this game.” Id.


[12]   Williams told Detective Wiley that he did not want Dauway involved “in any

       of this” and questioned the detective about what Alexander had told the police.

       Id. at 193. Williams informed Detective Wiley that Alexander had gone with

       him into the abandoned house and had carried the lighter fluid. Id. at 195.

       Detective Wiley asked, “Man, just what happened? What happened that day?”

       Id. Williams divulged that he and Lewis had been arguing and that he had

       choked and killed her. Id. at 197-98. At that point, Detective Wiley asked

       Williams if they could go to the police station and formally record their

       conversation. Id. at 199. Williams questioned whether Alexander would be at

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 5 of 11
       the police station, and when he learned that she could be there, he said, “Let’s

       just keep it like this. Let’s just do this.” Id. at 200. Williams then revealed that

       he had called Alexander and she helped him hide Lewis’s body in the basement

       of the abandoned house and set the body on fire. Id. at 200-01. When they

       arrived at the jail at 3:37 a.m., Williams informed Detective Wiley that he

       “could write this all down if [he] want[ed] to.” Id. at 202. Detective Wiley

       wrote down his recollection of their conversation within fifteen minutes.


[13]   The State charged Williams with murder, level 6 felony altering the scene of a

       death, level 6 felony obstruction of justice, level 6 felony auto theft, level 6

       felony mutilating a corpse, and level 6 felony fraud. Appellant’s App. Vol. 2 at

       46-47. Williams filed a motion to suppress his confession to Detective Wiley.

       Following an evidentiary hearing, the trial court denied Williams’s motion.


[14]   A six-day jury trial was held. Dauway, Detective Dillahunty, and Detective

       Wiley testified for the State. Williams objected to the admission of his

       confession. The trial court overruled his objection, and Detective Wiley

       testified that Williams confessed to Lewis’s murder. The jury found Williams

       guilty as charged, and the trial court entered judgment of conviction on all

       counts.


[15]   At the sentencing hearing, the trial court vacated the obstruction conviction on

       double jeopardy grounds and sentenced Williams to an aggregate term of

       seventy-two and a half years. This appeal ensued.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 6 of 11
                                      Discussion and Decision
[16]   Williams asserts that his confession should have been excluded because

       Detective Wiley should have readvised him of his Miranda rights. He argues

       that without that readvisement, he did not understand his right to remain silent

       and the ramifications of talking to Detective Wiley, and therefore his confession

       was not voluntary under either the United States or Indiana Constitutions.


[17]   We review a trial court’s decision to admit a confession for an abuse of

       discretion. Carter v. State, 730 N.E.2d 155, 157 (Ind. 2000). In determining

       whether the trial court abused its discretion, “we do not reweigh the evidence

       but instead examine the record for substantial probative evidence of

       voluntariness.” Id. Also, “[w]e examine the evidence most favorable to the

       state, together with the reasonable inferences that can be drawn therefrom.”

       Pruitt v. State, 834 N.E.2d 90, 115 (Ind. 2005). “If there is substantial evidence

       to support the trial court’s conclusion, it will not be set aside.” Id.


[18]   “Under the Fifth Amendment to the United States Constitution and Article 1,

       Section 14 of the Indiana Constitution, persons shall be free from being

       compelled to make disclosures which might subject them to criminal

       prosecution or aid in their conviction.” Wells v. State, 30 N.E.3d 1256, 1259-60

       (Ind. Ct. App. 2015), trans. denied, cert. denied (2016). To secure a person’s

       constitutional right against compulsory self-incrimination, the United States

       Supreme Court in Miranda v. Arizona, 384 U.S. 436, 444 (1966), held that “the

       prosecution may not use statements, whether exculpatory or inculpatory,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 7 of 11
       stemming from custodial interrogation of the defendant unless it demonstrates

       the use of procedural safeguards effective to secure the privilege against self-

       incrimination.” These procedural safeguards require law enforcement to advise

       a person who is going to be subjected to custodial interrogation by law

       enforcement “that he has the right to remain silent, that anything he says can be

       used against him in a court of law, that he has the right to the presence of an

       attorney, and that if he cannot afford an attorney one will be appointed for him

       prior to any questioning if he so desires.” Id. Once these so-called “Miranda

       rights” or “Miranda warnings” are provided, the individual may knowingly and

       intelligently waive his or her rights and agree to answer questions or make a

       statement. Id. at 479. “But unless and until such warnings and waiver are

       demonstrated by the prosecution at trial, no evidence obtained as a result of

       interrogation can be used against [that individual].” Id.


[19]   Miranda warnings are required only where a suspect is both in custody and

       subjected to interrogation. Wells, 30 N.E.3d at 1260. Under Miranda, custodial

       interrogation means “questioning initiated by law enforcement officers after a

       person has been taken into custody or otherwise deprived of his freedom of

       action in any significant way.” 384 U.S. at 444. “‘[I]nterrogation’” includes

       express questioning and “‘any words or actions on the part of the police (other

       than those normally attendant to arrest and custody) that the police should

       know are reasonably likely to elicit an incriminating response from the

       suspect.’” Hartman v. State, 988 N.E.2d 785, 788 (Ind. 2013) (quoting Rhode

       Island v. Innis, 446 U.S. 291, 300-01 (1980)).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 8 of 11
[20]   When a defendant challenges the voluntariness of a confession and waiver

       under the United States Constitution, the State is required to show by a

       preponderance of the evidence that the confession and waiver were voluntary.

       Pruitt, 834 N.E.2d at 114 (citing Colorado v. Connelly, 479 U.S. 157, 167-69

       (1986) (voluntariness of waiver of Miranda rights) and Lego v. Twomey, 404 U.S.

       477, 488-89 (1972) (voluntariness of a confession)). However, the Indiana

       Constitution imposes a higher burden on the State, permitting the admission of

       a confession only if the State proves “beyond a reasonable doubt that the

       defendant voluntarily waived his rights, and that the defendant’s confession was

       voluntarily given.” Id. at 114-15 (quoting Miller v. State, 770 N.E.2d 763, 767

       (Ind. 2002)). Under either federal or state law, when evaluating whether a

       statement was given voluntarily, “the trial court is to consider the totality of the

       circumstances, including: ‘the crucial element of police coercion, the length of

       the interrogation, its location, its continuity, the defendant’s maturity,

       education, physical condition, and mental health.’” Id. (quoting Miller, 770

       N.E.2d at 767); see also Scalissi v. State, 759 N.E.2d 618, 625 (Ind. 2001)

       (considering influences on voluntariness such as alcohol, drugs, and fatigue).


[21]   Williams asserts that he should have been readvised of his Miranda rights

       because his formal interrogation had ended and he was being taken to jail, the

       police were done with their investigation, and Detective Wiley urged him to

       talk by saying, “Look, it’s you and me in here. We’re not recording anything.

       We’re two guys sitting in a truck. If we’re going to talk like men, we’ll talk like

       men, but I’m not going to play this game.” Tr. Vol. 5 at 192. Williams


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 9 of 11
       acknowledges that when an interrogation is interrupted, “‘a readvisment is only

       necessary when the interruption deprives the suspect of an opportunity to make

       an informed and intelligent assessment of his interests.’” Appellant’s Br. at 13

       (quoting Wilkes v. State, 917 N.E.2d 675, 683 (Ind. 2009)). He argues that his

       inquiries about posing a hypothetical question and the possibility of being

       recorded show that he had not had the opportunity to make an informed

       assessment of his interest when Detective Wiley urged him to talk.


[22]   In Wilkes, the defendant argued that he should have received another set of

       Miranda warnings at the start of a police interview that was initiated four hours

       after the previous interview had ended. Our supreme court held that, while it

       might be the better practice to reiterate Miranda warnings, “‘[i]t is generally

       accepted that fresh warnings are not required after the passage of just a few

       hours’ [and as] the interruption in Wilkes’s interrogation was part of a

       continuing investigation, [his] interests remained clear.” 917 N.E.2d at 683

       (quoting 2 WAYNE R. LAFAVE, Criminal Procedure § 6.8(b) (3d ed. 2007)). See

       also Ogle v. State, 698 N.E.2d 1146, 1148-49 (Ind. 1998) (concluding that second

       advisement of Miranda rights was not required where questioning resumed after

       half-hour break).


[23]   Here, our review of the record reveals the following circumstances: on April 19

       and 22, 2016, Williams was properly advised of his Miranda rights and

       knowingly and voluntarily waived his rights; on April 22, Williams was

       interviewed in connection with Lewis’s murder; at the conclusion of the April

       22 interview, Williams was arrested for Lewis’s murder; only twelve minutes

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 10 of 11
       elapsed between the end of the interview and the start of the conversation with

       Detective Wiley; Williams was in continuous police custody; Detective Wiley

       was one of the police officers who had just interviewed Williams; Williams

       initiated the conversation with Detective Wiley; at no time did Williams

       express a desire to stop talking to Detective Wiley or ask for an attorney;

       Williams was given an opportunity to stop the conversation so that it could be

       recorded at the police station, and he declined after learning that Alexander

       could be present at the police station; and Williams gave Detective Wiley

       permission to write down their conversation.


[24]   Based on the totality of the circumstances, we cannot say that the cessation of

       the formal interrogation, the twelve-minute break, and the change in location

       upon Williams’s arrest from police station to police vehicle deprived him of an

       opportunity to make an informed and intelligent assessment of his interests.

       Rather, there is substantial evidence to support the trial court’s determination

       that Williams’s confession was voluntary under either the federal or state

       constitution. Williams’s argument boils down to an invitation to reweigh the

       evidence, which we must decline. Accordingly, we conclude that the trial court

       did not abuse its discretion in admitting Williams’s confession, and we affirm

       his convictions.


[25]   Affirmed.


       Bradford, J., and Tavitas, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2158 | April 16, 2019   Page 11 of 11